Citation Nr: 1735514	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.  

2.  Entitlement to a disability rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.  

3.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the right (minor) wrist results in intermittent pain of the right wrist and hand, with loss of sensory response in the trigger finger, but without loss of strength or reflexes.  

2.  The Veteran's carpal tunnel syndrome of the left (major) wrist results in intermittent pain of the right wrist and hand, with loss of sensory response in the trigger finger, but without loss of strength or reflexes.  

3.  The Veteran's bilateral pes planus results in pain of both feet, without swelling, characteristic callosities, extreme tenderness, or marked deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent and no higher for carpal tunnel syndrome of the right wrist are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8515 (2016).

2.  The criteria for a disability rating of 30 percent and no higher for carpal tunnel syndrome of the left wrist are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8515 (2016).

3.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was also afforded several VA medical examinations, most recently in March 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other musculoskeletal disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Carpal tunnel syndrome of the right wrist

The Veteran seeks a disability rating in excess of 10 percent for his carpal tunnel syndrome of the right wrist.  He asserts this disability results in pain and weakness of the right wrist, impairing his functional use of his right upper extremity.  

The Veteran's carpal tunnel syndrome disabilities are rated under Diagnostic Code 8515, for paralysis of the median nerve, as well as neuritis and neuralgia of the nerve.  Complete paralysis of such nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm, and 10 percent, 20 percent, and 40 percent, for the minor arm, respectively.  38 C.F.R. § 4.124a, DC 8515.  As the evidence of record, to include VA examinations, reflect that the Veteran is left hand dominant, the ratings referable to the major arm are for consideration for the left upper extremity, and ratings for the minor arm are applicable to the right upper extremity.

As the medical evidence suggests the Veteran's bilateral carpal tunnel syndrome has both median and ulnar nerve involvement, DC 8516, for impairment of the ulnar nerve, must also be considered.  See Note after DC 8719 explaining that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  This code provides for a 10 percent schedular disability rating for mild symptoms involving the ulnar nerve of either the major or minor side.  With moderate symptoms involving the ulnar nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the ulnar nerve, a 40 percent rating is assignable for the major side, and a 30 percent rating is assignable for the minor side.  With complete paralysis of the ulnar nerve, a 60 percent rating is assignable for the major side, and a 50 percent rating is assignable for the minor side.  Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a , DC 8516.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Descriptive words such as "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

August 2009 private treatment records noted the Veteran's complaints of bilateral pain and numbness of the upper extremities.  On objective evaluation, he had reflexes of 2+ bilaterally.  Sensation was considered abnormal, and Tinel's sign was negative at both wrists.  Phalen's sign was also negative.  In December 2009, another private physician examined the Veteran for his reported pain of the bilateral upper extremities.  The impression was of bilateral cubital tunnel syndrome, moderate to severe in nature, according to the examiner.  Carpal tunnel syndrome was also present on the right, according to an EMG study.  

The Veteran was afforded a VA neurological examination in August 2010.  He reported pain in both wrists radiating into the thumb and index fingers, worse on the right.  His pain was 9/10, although the examiner noted the Veteran did not appear to be in any distress whatsoever.  The examiner also noted that the Veteran stated during his history that he needed his cane to rise from sitting, but in fact was able to rise without difficulty.  The Veteran denied any paresthesias or dysesthesias of either upper extremity.  He denied any history of surgery for either wrist.  The Veteran reported being given bilateral wrist braces by VA in 2009, but the examiner noted both braces appeared to be new and clean, with no signs of wear.  EMG findings were consistent with right carpal tunnel syndrome and bilateral cubital tunnel syndrome.  On objective evaluation, the Veteran had 5/5 strength in the upper extremities.  Thenar atrophy was present on the right but not the left.  Deep tendon reflexes were 2+ bilaterally at the wrists and elbows.  Sensory testing revealed decreased light touch and pinprick sensation in the distribution of the right median nerve and the bilateral ulnar nerves.  Vibration and double simultaneous sensation detection were intact.  Overall, the examiner found evidence of impairment of sensory function, but no impairment of motor function or fine motor control.  There was also no paralysis neuritis, neuralgia, or muscle wasting.  

Another VA examination was afforded the Veteran in March 2012.  He reported intermittent pain of the bilateral upper extremities, but denied numbness, paresthesias, and dysesthesias.  On objective evaluation, muscle strength was 5/5 at the elbows and wrists bilaterally.  Grip strength was also 5/5 bilaterally.  Reflexes were 2+ bilaterally at the biceps, triceps, and brachioradialis.  Sensory response was decreased at the bilateral trigger fingers only, but was otherwise within normal limits for the remainder of the upper extremities.  Phalen's and Tinel's signs were both negative bilaterally.  The examiner characterized the radial, median, ulnar, musculocutaneous, and circumflex nerves as normal bilaterally.  The Veteran wore bilateral wrist braces, which the examiner described as brand new in appearance, without any apparent wear.  The examiner characterized the Veteran's wrists as essentially clinically normal, with the exception of decreased sensation in the trigger fingers bilaterally.  

Most recently, the Veteran underwent a VA neurological examination in March 2016.  The claims file was reviewed in conjunction with the examination.  He again reported intermittent pain of the bilateral upper extremities, but denied numbness, paresthesias, and dysesthesias.  On objective evaluation, muscle strength was 5/5 at the elbows and wrists bilaterally.  Grip strength was also 5/5 bilaterally.  Reflexes were 2+ bilaterally at the biceps, triceps, and brachioradialis.  Phalen's sign was negative bilaterally, but Tinel's sign was positive on the right and negative on the left.  The examiner characterized the radial, ulnar, musculocutaneous, and circumflex nerves as normal bilaterally.  The median nerves were mildly impaired bilaterally.  The final impression was of bilateral carpal tunnel syndrome.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  While the Veteran has not displayed any loss of muscle strength or reflexes in the right wrist, he has had some diminishment of sensory response in the fingers of the right hand, and he has reported recurrent pain of the right wrist and hand, worsening with use.  Some muscular atrophy of the right wrist was also noted on VA examination in August 2010.  Finally, a private examiner stated in 2009 that the Veteran's carpal tunnel syndrome of the right wrist was moderate to severe in nature.  As such, and in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds moderate impairment akin to moderate incomplete paralysis has been demonstrated for the right, minor, wrist, and a disability rating of 20 percent is warranted under DC 8515 for the entire pendency of the appeal.  

The Board also finds, however, that the Veteran's carpal tunnel syndrome of the right wrist results in no more than moderate, and not severe, impairment, and the next higher evaluation of 40 percent is not warranted.  All VA and private examination reports of record indicate strength and reflexes within normal limits for the right wrist.  No loss of grip strength has been noted.  Finally, the Veteran has denied any numbness, paresthesias, and dysesthesias.  Based on the foregoing, the Board finds that a rating in excess of 20 percent for the service-connected carpal tunnel syndrome of the right wrist is not warranted, as this disability has been manifested by no more than mild to moderate incomplete paralysis of the median nerve for the entire appeal period.  As indicated previously, a higher rating under Diagnostic Code 8515 is warranted only for incomplete paralysis of the median nerve resulting in severe impairment, a level of impairment which has not been demonstrated at any time during the appeal.  

As noted above, because the Veteran has involvement of both the ulnar and median nerves, both DC 8515 and 8516 have been considered. As evaluation of the Veteran's carpal tunnel syndrome of the right wrist under DC 8515 results in a higher evaluation for the right wrist, no change in the diagnostic codes is warranted at the present time.

The Board has also considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  Extraschedular evaluation will be considered below.  

In conclusion, affording the Veteran the benefit of the doubt, an increased rating, to 20 percent, is warranted for the carpal tunnel syndrome of the right wrist.  The preponderance of the evidence is against a disability rating in excess of 20 percent, however, for this disability, as no more than moderate impairment has been demonstrated.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b. Carpal tunnel syndrome of the left wrist

The Veteran seeks a disability rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.  He asserts this disability causes frequent pain and weakness of the left wrist and hand, resulting in functional impairment of the left upper extremity.  

The rating criteria for carpal tunnel syndrome have been noted above and need not be repeated here.  

The relevant medical evidence has generally been noted in detail above.  In addition, the Veteran underwent a carpal tunnel release of the left wrist in 2010.  He had a normal post-operative recovery, with no complications noted.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  While the Veteran has not displayed any loss of muscle strength or reflexes in the left wrist, he has had some diminishment of sensory response in the fingers of the left hand, and he has reported recurrent pain of the left wrist and hand, worsening with use.  Finally, a private examiner stated in 2009 that the Veteran's carpal tunnel syndrome of the left wrist was moderate to severe in nature.  As such, and in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds moderate impairment akin to moderate incomplete paralysis has been demonstrated for the left, major, wrist, and a disability rating of 30 percent is warranted under DC 8515 for the entire pendency of the appeal.  

The Board also finds, however, that the Veteran's carpal tunnel syndrome of the left wrist results in no more than moderate, and not severe, impairment, and the next higher evaluation of 40 percent is not warranted.  All VA and private examination reports of record indicate strength and reflexes within normal limits for the left wrist.  No loss of grip strength has been noted.  Finally, the Veteran has denied any numbness, paresthesias, and dysesthesias.  Based on the foregoing, the Board finds that a rating in excess of 30 percent for the service-connected carpal tunnel syndrome of the left wrist is not warranted, as this disability has been manifested by no more than mild to moderate incomplete paralysis of the median nerve for the entire appeal period.  As indicated previously, a higher rating under Diagnostic Code 8515 is warranted only for incomplete paralysis of the median nerve resulting in severe impairment, a level of impairment which has not been demonstrated at any time during the appeal.  

As noted above, because the Veteran has involvement of both the ulnar and median nerves, both DC 8515 and 8516 have been considered. As evaluation of the Veteran's carpal tunnel syndrome of the left wrist under DC 8515 results in a higher evaluation for the wrist, no change in the diagnostic codes is warranted at the present time.

The Board has also considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  Extraschedular evaluation will be considered below.  

In conclusion, affording the Veteran the benefit of the doubt, an increased rating, to 30 percent, is warranted for the carpal tunnel syndrome of the left wrist.  The preponderance of the evidence is against a disability rating in excess of 30 percent, however, for this disability, as no more than moderate impairment has been demonstrated.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c. Bilateral pes planus

The Veteran seeks a disability rating in excess of 10 percent for his bilateral pes planus.  He asserts this disability causes him chronic pain and discomfort, resulting in impaired mobility.  

Under Diagnostic Code (DC) 5276 for bilateral acquired flatfoot, a 10 percent rating is warranted for moderate bilateral pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achillis and pain on manipulation and use of the feet.  A 30 percent rating is awarded for bilateral flatfoot, which is severe with manifestations of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for bilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

The Veteran was afforded an August 2010 VA examination.  He reported chronic pain of both feet, but denied any weakness, stiffness, redness, or lack of endurance in either foot.  On objective evaluation the Veteran's feet were anatomically normal in appearance.  The examiner found no objective evidence of painful motion, edema, instability, weakness, or tenderness in the feet.  The Veteran's gait was unremarkable and there was no functional limitation on standing or walking.  No callosities, skin breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing were present.  There are no skin or vascular changes.  Capillary refill was instantaneous.  The Veteran's posture on standing, squatting, and rising to the toes and heels was unremarkable.  There were no hammertoes, high arch, clawfoot, or other deformity either actively or passively correctable.  There was no flatfoot and no malalignment of the Achilles tendon.  The arches measured 1.5 cm in both feet.  There was no valgus deformity at the ankle.  There was no forefoot or midfoot malalignment, hallux valgus, or angulation.  Dorsiflexion at the first metatarsal phalangeal joints was normal.  The Veteran alleged he required his cane to rise from a sitting position, but was able to rise without difficulty on objective observation.  The final impression was of no pes planus in either foot, with well-developed arches present.  

The Veteran next underwent VA examination in March 2012.  He reported chronic bilateral foot pain.  He wore inserts in his shoes and used a cane to aid mobility.  On objective evaluation, the Veteran was without pain on manipulation of either foot.  There was no indication of swelling, characteristic calluses, extreme tenderness, decreased longitudinal arch height, or marked deformity.  Both feet were also without marked pronation, lower extremity deformity, or the weight-bearing line falling over or medial to the great toe.  No inward bowing, marked inward displacement, or severe spasm of the Achilles tendons was present.  He denied any surgery on either foot.  X-rays were negative for degenerative or traumatic changes.  The final impression was of "completely normal feet and completely normal arches", according to the examiner.  The examiner found that diagnoses of pes planus for either foot were not warranted.  

Most recently, the Veteran was afforded a VA examination in March 2016.  He denied pain of the feet on manipulation or use.  On objective evaluation, no swelling of either foot was present, and neither foot had characteristic callouses.  Some decrease in the longitudinal arch height was present with weight-bearing bilaterally, but the feet were without evidence of marked pronation or deformity.  Neither foot displayed the weight-bearing line falling over or medial to the great toe.  No inward bowing, marked inward displacement, or severe spasm of the Achilles tendons was present.  He used a cane and orthotic inserts in his shoes, but denied any surgery or similar treatment of either foot.  X-rays of the feet indicated mild degenerative changes of the metatarsophalangeal joints bilaterally.  No functional impact was noted.  

After review of the lay and medical evidence, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for any period during the pendency of this appeal for bilateral pes planus.  The lay and medical evidence of record does not demonstrate more than moderate impairment, without manifestations of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, as would warrant a 30 percent rating.  On all examinations of record, the Veteran's gait was essentially normal, and his feet were without swelling, characteristic callosities, extreme tenderness, or marked deformity.  

A higher rating is not warranted under any other potentially applicable rating criteria for the feet which offer ratings in excess of 10 percent bilaterally.  Because there has been no bilateral acquired claw foot, a higher rating under DC 5278, for claw foot, is not warranted.  Likewise, the preponderance of the lay and medical evidence is against a finding of moderate impairment of each foot individually, as would warrant separate 10 percent ratings under DC 5284, for other foot injuries.  While the Veteran has reported chronic bilateral foot pain, he remains able to ambulate on his own, indicating no more than mild impairment is demonstrated.  Therefore, a higher rating is not warranted under other DCs for any period.  38 C.F.R. §§ 4.3, 4.7.

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's bilateral pes planus.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

e. Extraschedular consideration

The Board has also considered whether these disabilities warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the bilateral carpal tunnel syndrome for the entire rating period.  Throughout the rating period, reported symptoms of the service-connected bilateral carpal tunnel syndrome and bilateral pes planus have been contemplated by the schedular criteria.  Specifically, the Veteran has reported pain and loss of sensation of the upper extremities, and pain of the bilateral feet.  Such symptoms are incorporated within the schedular rating criteria, which are based on loss of use of the fingers of the hand, weakness, and/or loss of sensation.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected disabilities at issue; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, the Veteran has reported being employed on a fulltime basis for the pendency of this appeal, such that an extraschedular rating is not warranted.  In conclusion, the preponderance of the evidence is against extraschedular ratings for the service-connected disabilities at issue.  









ORDER

A disability rating of 20 percent and no higher for carpal tunnel syndrome of the right wrist is granted.  

A disability rating of 30 percent and no higher for carpal tunnel syndrome of the left wrist is granted.  

A disability rating in excess of 10 percent for bilateral pes planus is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


